Citation Nr: 0326898	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  95-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether a timely substantive appeal was filed regarding the 
issues of entitlement to increased ratings for post-operative 
residuals of a semi-hemilaminectomy and diskectomy at L4-L5 
and L5-S1, arthritis of the spine and a hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1976.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge, who was sitting at the RO in April 1999.  
The issues as characterized at that time included entitlement 
to increased ratings for post-operative residuals of a semi-
hemilaminectomy and diskectomy at L4-L5 and L5-S1, arthritis 
of the spine and a hernia, and testimony was offered 
accordingly.  However, upon careful review of the file, the 
Board noted that there was a question as to whether a timely 
substantive appeal had been filed with regard to those 
issues.  In September 1999, the case was remanded to the RO 
for further action in accordance with the provisions of 
VAOPGPREC 9-99, to provide the veteran with a supplemental 
statement of the case addressing the question of whether a 
timely substantive appeal had been filed.  It was further 
directed that he be afforded full notice concerning this 
issue, to include the right to a hearing.  


REMAND

In November 2000, the RO issued a statement of the case 
addressing the issue of the timeliness of the substantive 
appeal.  The veteran submitted a VA Form 9 in December 2000 
on which he indicated his desire for another hearing before a 
Member of the Board at the RO.  

In a February 2003 response to the RO's notice regarding a 
proposed videoconference hearing, the veteran indicated that 
he was declining the video hearing and preferred to wait for 
a future visit by a Member of the Board.  He reiterated his 
intentions in July 2003.  

To date, the veteran has not been scheduled for a hearing 
before a Member of the Board (Veterans Law Judge) at the RO.  
Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.704, 20.1304 (2003).  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing according to his February and 
July 2003 requests for such a hearing.  
Unless the veteran indicates a desire to 
withdraw the outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held, and the claims 
file thereafter transferred to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




